       Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

JAMES D. SULLIVAN, et al.,
individually, and on behalf of a Class of
persons similarly situated,
                       Plaintiffs,
                                                     Civil Action No. 5:16-cv-00125-GWC
       v.

SAINT-GOBAIN PERFORMANCE
PLASTICS CORPORATION,
                Defendant.

                SECOND DECLARATION OF DONALD I. SIEGEL, PH.D.

       I, Donald I. Siegel, being competent to provide this Declaration, do declare as follows:

       1.      I am an expert in the field of hydrogeology and have been retained by the

Plaintiffs in this case to analyze and provide opinions regarding Perfluorooctanoic Acid (PFOA)

contamination of groundwater in North Bennington and Bennington, Vermont.

       2.      I am senior hydrogeologist at Independent Environmental Scientists, Inc., of

Manlius, New York, and serve as Professor of Earth Sciences at Syracuse University. I earned a

BS in Geology from the University of Rhode Island, an MS in Geology from Pennsylvania State

University, and a PhD in Hydrogeology from the University of Minnesota. My qualifications

were described in further detail in my first Declaration and in my C.V. attached to that

Declaration. One update is that I have been elected as President Elect of the Geological Society

of America (GSA), an international professional geological organization with over 25,000

professional members.

       3.      I prepared an expert report on the issue of class certification, which was submitted

with the Sullivan Plaintiffs’ Motion for Class Certification in this case on October 2, 2017.

Since that time, Defendant has taken my deposition, and Defendant’s expert witnesses have


                                                                                                4
          Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 2 of 10




provided their reports, two of which addressed my opinions and the bases for them (Daniel J.

Morrissey and Lyle R. Chinkin). I have reviewed these reports and have provided a rebuttal

report.

          4.   My rebuttal report, which is incorporated into this Declaration, has been

submitted to the Court. The opinions expressed in the rebuttal report are opinions I intend to

express in the trial of this case and in any hearing challenging my opinions. I hold the opinions

expressed in the rebuttal report to a reasonable degree of scientific certainty.

          5.   I have continued to review numerous documents from the Vermont Department of

Environmental Conservation (VT DEC) and others, including the results of further sampling for

PFOA in wells in North Bennington and Bennington, reports on soil samples, and reports of

modeling of PFOA contamination in groundwater. I have also continued to evaluate the

hydrogeology of the area, including geological maps and surveys, well log data, topographical

features, information on surface water and groundwater flows, and the results of age dating of

groundwater in certain drinking water wells.

          6.   I have also reviewed more recent reports from Saint-Gobain’s consultant Barr

Engineering, together with another consultant, Golder Associates, concerning their speculation

about other potential sources of PFOA in Bennington and North Bennington and concerning the

geology of the area of the Bennington Landfill.

          7.   I have also reviewed a recent Declaration of Mr. Richard Spiese of the VT DEC

providing updates on the activities of the state to secure a clean water supply for the residents of

the Zone of Contamination with contaminated drinking water wells.

          8.   Based on all the information I have reviewed, including the reports of

Defendant’s experts, it continues to be my opinion that the zone of PFOA contamination



                                                  2
        Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 3 of 10




designated by the VT DEC as the PFOA Area of Interest reasonably represents the area where

groundwater has been contaminated with PFOA from the operations of the former

ChemFab/Saint-Gobain facilities on Water Street in North Bennington, and Northside Drive in

Bennington. I have attached an updated map showing the updated VT DEC PFOA Area of

Interest as Exhibit A to this Declaration, which I refer to as the Zone of Contamination.

Defendant’s expert hydrogeologist Morrissey agrees with me that available data and information

show that operations at the former Chemfab/Saint-Gobain facilities were the source of PFOA in

groundwater at “certain” locations, but he does not express any opinion about the specific

“certain” locations at which he believes PFOA released from the former Chemfab/Saint-Gobain

facilities contaminated groundwater. Nor did Morrissey conduct any modeling or other

calculations to support his opinions.

        9.     Based on all the information I have reviewed, including the reports of

Defendant’s experts, it continues to be my opinion that the Chemfab/Saint-Gobain facilities were

the source of the PFOA groundwater contamination in the Bennington area that contaminated

water supplies used by residents in the Zone of Contamination primarily through air releases of

PFOA.

        10.    Contrary to the criticism of my methodology in arriving at these overarching

opinions by Defendant’s expert witnesses, I do not rely only upon calculations to determine the

extent and source of contamination of groundwater by PFOA in Bennington and North

Bennington. My calculations, as well as the air dispersion modeling of Gary Yoder, were used

to scientifically test the association between the known extent of contamination and the air

emissions of PFOA from the Saint-Gobain plants. The methodology proceeded in steps as

follows:



                                                 3
Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 4 of 10




(a) The broad extent of the groundwater contamination by PFOA was well established

   from sampling of hundreds of drinking water wells for PFOA throughout Bennington

   and North Bennington and does not require either calculations or modeling to show

   where it occurs. The sampling and analyses were performed by consultants to Saint-

   Gobain at the direction of the VT DEC. The VT DEC delineated the Zone of

   Contamination based on these sampling results, and I agree with their delineation.

   (See Ex. A, attached).

(b) The well sampling results show an obvious plume of PFOA contamination emanating

   from the Saint-Gobain Water Street Plant where the highest concentrations are found

   and then logically decreasing in concentration with increasing distance away from the

   plant. (See Ex. B, attached). This is a classic expression of what would be expected

   for a groundwater contamination plume, which I have encountered on numerous

   occasions in my work on groundwater contamination, which makes it easy to identify

   the source of the contamination.

(c) However, based on my hydrogeological knowledge and experience and my review of

   the hydrogeology of the area, it is apparent that the primary means by which

   migration of the PFOA occurred throughout the Zone of Contamination could not

   have been movement of contaminated groundwater from leaks or spills at the source

   of contamination through the groundwater. This is because PFOA contamination in

   Bennington also occurs upgradient (uphill) from the source, on the other side of major

   hydrogeologic divides, such as the Walloomsac River, and in the opposite direction

   from the general direction of groundwater flow.




                                       4
Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 5 of 10




(d) The only other means of migration of PFOA to form such a compelling plume pattern

   observed in Bennington groundwater is deposition of PFOA through the air on the

   soils and then moving downward through the soils to groundwater below. I am

   familiar with scientific literature showing air dispersion and deposition of PFOA and

   other pollutants which contaminated groundwater in similar plume-shaped patterns

   from the source. For instance, PFOA emissions from a DuPont plant in Parkersburg,

   WV, were carried miles downwind and deposited on soils resulting in contamination

   of drinking water wells on the other side of the Ohio River from the plant.

(e) To test the efficacy of the air-to-groundwater pathway from the Saint-Gobain

   facilities, I first relied upon air dispersion modeling conducted by Gary Yoder of

   TRM which shows the likely areas of deposition of PFOA onto soils in North

   Bennington and Bennington, based on air emissions from the two former

   Chemfab/Saint-Gobain facilities. As shown in Exhibit C, attached, the pattern of

   deposition is consistent with and supports the conclusion that PFOA from the

   facilities was distributed through the air to contaminate groundwater and water wells

   in the Zone of Contamination in North Bennington and Bennington. The air

   deposition patterns shown by all air dispersion models performed by the VT DEC and

   by Barr Engineering, also shown in Exhibit C, show similar broad patterns of PFOA

   deposition consistent with the groundwater contamination. Subsequent air dispersion

   modeling performed by AMEC for VT DEC further supports my opinion.

   (“Bennington PFOA – Preliminary Air Deposition Modeling Technical

   Memorandum,” from Ryan Cleary, AMEC Foster Wheeler, to John Schmeltzer,

   VTDEC, May 24, 2018).



                                        5
Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 6 of 10




(f) I then used a well-accepted calculation methodology, called the Rao model, to

   determine if observed PFOA groundwater contamination levels in groundwater

   generally agreed with calculated air deposition rates. My calculations support my

   opinion that PFOA from the Saint-Gobain facilities migrated into the groundwater in

   a manner consistent with the actual observed pattern of contamination in the Zone of

   Contamination emanating from the Water Street plant and being distributed in the

   predominant wind directions. The calculations support what is hydrologically

   obvious, since the hydrogeologic setting of the Bennington area makes it highly

   vulnerable to any contamination placed on its soils, be it PFOA, pesticides, or

   fertilizers, because that hydrogeology consists mostly of faulted, folded, and fractured

   bedrock exposed or near the land surface, or sand and gravel deposits on fractured

   bedrock.

(g) The Rao model was designed to evaluate the vulnerability of groundwater to be

   contaminated from surface deposition of contaminants, based on the properties of the

   contaminant and those of the underlying soil and rock. PFOA, intrinsically, has

   properties making its contamination of groundwater very likely, because PFOA does

   not break down in the environment and only slightly sticks (sorbs) to soils. In

   performing my calculations, I used two sets of hydrogeologic properties found in a

   variety of locations throughout the Zone of Contamination: (1) the bedrock aquifer

   generally located east of the former Water Street Plant, and (2) the area southwest of

   the Bennington Landfill where sand and gravel aquifers occur as they do in many

   locations in the Walloomsac River Valley.




                                        6
       Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 7 of 10




       (h) My calculations using the Rao model show that PFOA emission rates determined by

             Dr. Hopke and VT DEC (1,000 pounds per year or more) and subsequent deposition

             of PFOA on the soils in the area would lead to the observed concentrations of PFOA

             in groundwater in the Zone of Contamination and be consistent with the broad zones

             of contamination observed and defined by the VT DEC. This is, again, because the

             geologic setting of Bennington and North Bennington is highly vulnerable to

             contamination by any measure of vulnerability.

       (i) My calculations were not intended to “predict” groundwater PFOA contamination

             levels at specific wells in the Zone of Contamination, but to provide a broad test

             which confirmed that the source and mechanism of the widespread contamination of

             PFOA throughout the Zone of Contamination was the air emissions of PFOA from

             the Chemfab/Saint-Gobain facilities. This confirmation, plus the lack of evidence of

             any other credible sources of PFOA releases (see below), provides an additional level

             of scientific certainty to my opinion that the groundwater throughout the Zone of

             Contamination has been contaminated by PFOA released into the air from the Saint-

             Gobain facilities and deposited on the soils throughout the Zone.

       11.      The results of my calculations are generally applicable throughout the Zone of

Contamination based on a broad range of hydrogeologic properties in soils and support my

opinion that PFOA likely migrated from the surface to groundwater in less than 10 years, except

where the water table is significantly deeper than average or perhaps in wetland areas where

organic matter in soils can be high. I acknowledge that local differences in hydrogeologic

properties from location to location within the Zone of Contamination would affect the precise

amount of time it would take for surface contamination by PFOA to migrate to the groundwater



                                                  7
          Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 8 of 10




at specific locations. However, this variability does not affect my opinion that people with wells

in the Zone of Contamination were likely drinking PFOA contaminated water for over two

decades before the contamination was found by sampling by VT DEC in 2016. This opinion was

further confirmed by the age dating of the water in certain drinking water wells by the United

States Geological Survey showing that the water in some PFOA contaminated wells is 20-30

years old.

          11.   Providing further support to my opinion that the Chemfab/Saint-Gobain facilities

are the source of the PFOA in the groundwater in the Zone of Contamination is the lack of any

evidence of other sources of PFOA releases into the groundwater or air in the Bennington area

other than the air releases from the Saint-Gobain facilities. Barr Engineering, along with Golder

Associates, consultants to Saint-Gobain, produced a second report after my original expert report

again speculating about other “potential sources” of PFOA in the groundwater. Defendant’s

expert meteorologist Chinkin mischaracterized the language in the Barr/Golder report in his

expert report. He claimed that the Barr/Golder report “identified” sources, while the Barr/Golder

report merely listed “potential sources.” Furthermore, while the Barr/Golder report named

specific properties in Bennington and North Bennington where the presumed activities may have

resulted in the use and release of PFOA, many of these property owners have provided sworn

declarations stating that they either do not conduct the activity identified in Defendant’s report

and/or have never used PFOA on their property. These declarations are attached to my rebuttal

report.

          12.   At my direction, my consulting firm conducted an extensive review of publicly

available historic records for chemical use and release in the North Bennington/Bennington area.

We employed a professional environmental database company to acquire available records of



                                                 8
       Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 9 of 10




past use and/or release of hazardous chemicals. We reviewed all available reports at known

contaminated properties in the North Bennington/Bennington area and reviewed the

administrative and technical records of the investigations at landfills in the area. We did not

identify any other commercial, agricultural or industrial users of PFOA other than

Chemfab/Saint-Gobain with the exception of one battery company in Bennington for which

sampling by VT DEC showed no releases from the facility. The Vermont Agency of Natural

Resources (VT ANR) conducted an internal investigation of their own files and records,

particularly from the air permitting and engineering services program, and did not find any

evidence or records that suggest other businesses or industries emitted PFOA in the North

Bennington/Bennington area which could have resulted in contamination of groundwater.

       13.     Defendant’s expert Morrissey disagreed with my opinion that the Bennington

Landfill is not the source of the PFOA found in domestic wells to the southwest of the landfill

based on his interpretation of the geology of the area and based upon a Barr Engineering report

which associated another substance called perfluorooctanesulfonate (PFOS) with PFOA and

claimed erroneously that Saint-Gobain never used PFOS at the Water Street Plant. When a site

investigation of the Saint-Gobain Water Street Plant was performed by Barr a few months later,

however, high concentrations of PFOS were found in residues in the building where the towers

and stacks were located in the plant. The presence of PFOS in the groundwater along with

PFOA is, therefore, consistent with air emissions from the Saint-Gobain plant, and the pattern of

PFOA contamination around the landfill is consistent with air emissions of PFOA from the plant

and not from the landfill. Even if the PFOA had migrated from the Bennington Landfill, Saint-

Gobain is the only documented source of disposal of waste containing PFOA in the landfill.

Moreover, where Saint Gobain suggests there may be other subsurface sources, I see no evidence



                                                 9
      Case 5:16-cv-00125-gwc Document 237-7 Filed 02/14/19 Page 10 of 10




showing clear plumes of PFOA going from high concentrations at the sources to high

concentrations in groundwater to lower concentrations farther away, as compared to the

extraordinarily clear plume trending from Saint Gobain’s Water Street plant across the Zone of

Contamination.

       14.     In my original expert report, I performed calculations to determine the likely

amount of time the PFOA groundwater contamination will persist within the Zone of

Contamination due to the PFOA-contaminated soils continuing to act as a source of

contamination of the groundwater. Because PFOA does not degrade in the environment, the only

way the groundwater contamination will be reduced is through dilution from uncontaminated

precipitation infiltrating through the soils to the groundwater, and through movement of

contaminated groundwater away from the area in surface streams. I revised my calculation in the

rebuttal report, which shows that the PFOA contamination will remain for at least decades. For

all intents and purposes, the PFOA contamination is permanent.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge.




       02/13/19
       Date                                  Donald I. Siegel




                                                10
